           Case 2:18-cv-01750-GMN-NJK Document 28 Filed 10/26/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA

 3
     ISSAC GAINES,                                      )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:18-cv-01750-GMN-NJK
 5          vs.                                         )
 6                                                      )                     ORDER
     STATE OF NEVADA, et al.,                           )
 7                                                      )
                           Defendants.                  )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 27), of United
10   States Magistrate Judge Nancy J. Koppe, which states that this case should be dismissed.
11          A party may file specific written objections to the findings and recommendations of a
12   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
13   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
14   determination of those portions to which objections are made. Id. The Court may accept, reject,
15   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
16   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
17   is not required to conduct “any review at all . . . of any issue that is not the subject of an
18   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
19   that a district court is not required to review a magistrate judge’s report and recommendation
20   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
21   1122 (9th Cir. 2003).
22          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
23   ECF No. 27) (setting a September 14, 2020 deadline for objections).
24   ///
25   ///


                                                  Page 1 of 2
         Case 2:18-cv-01750-GMN-NJK Document 28 Filed 10/26/20 Page 2 of 2




 1        Accordingly,
 2        IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 27), is

 3   ADOPTED in full.
 4        IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.

 5        The Clerk is instructed to close the case.
 6        Dated this ____
                      26 day of October, 2020.

 7

 8                                               ___________________________________
                                                 Gloria M. Navarro, Chief Judge
 9                                               United States District Court
10
11
12

13
14

15
16
17

18
19

20
21
22

23
24

25


                                               Page 2 of 2
